Citation Nr: 1106110	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-06 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right shoulder.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right elbow.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 

6.  Entitlement to an effective date earlier than February 22, 
2007 for the grant of service connection for a right elbow 
disability. 

7.  Entitlement to an effective date earlier than February 22, 
2007 for the grant of service connection for a right shoulder 
disability. 

8.  Entitlement to a rating in excess of 10 percent for a post 
operative scar of the right axilla.

9.  Entitlement to a rating in excess of 10 percent for a right 
rib disability with arthritis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to June 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) from 
April 2006 and May 2007 rating decisions. 

The issues of TDIU, increased ratings for the Veteran's right 
shoulder, post operative scar of the right axilla and right rib, 
and earlier effective dates for the grants of service connection 
for right elbow and shoulder disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The reliable audiological testing reveals that the Veteran's 
bilateral hearing loss is manifested by at most Level II hearing 
in both ears.

2.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260; and the symptoms of Veteran's tinnitus are 
not unique or unusual.  

3.  Even accounting for functional limitation from repetitive 
motion, the Veteran has consistently demonstrated flexion of the 
elbow in excess of 90 degrees, and extension of the elbow to less 
than 45 degrees.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010).

2.  Criteria for a rating in excess of 10 percent for tinnitus 
have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

3.  Criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right (dominant) elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5206, 5207, 5208 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Bilateral hearing loss

The Veteran is seeking disability rating in excess of 10 percent 
for his service-connected bilateral hearing loss.

Pursuant to VA's rating schedule, the assignment of a disability 
rating for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometric tests at the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the 
pure tone threshold is 30 decibels or less at 1,000 Hz, and 70 
decibels or more at 2,000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral, and that numeral will be elevated to the next 
higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only 
on Pure Tone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the pure tone threshold average.  Table VIA will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of Section 4.86, described in the 
preceding paragraph.  38 C.F.R. § 4.85(c).  

Based upon a review of the record, in this case, the Board 
concludes that a disability rating in excess of 10 percent for 
service-connected bilateral hearing loss is not warranted.

In September 2004, the Veteran indicated that he wished to file a 
notice of disagreement with the decision on his bilateral hearing 
loss claim.  A review of the record reveals that the Board 
adjudicated the Veteran's claim for an increased rating for 
bilateral hearing loss in October 2003; and this statement was 
therefore taken as a new claim for a rating in excess of 10 
percent for bilateral hearing loss.

In December 2005, the Veteran's wife wrote a statement indicating 
that the Veteran's hearing had worsened over the preceding eight 
years. 

In February 2006, the Veteran underwent a VA audiologic 
examination at which he reported believing that his hearing was 
worsening and indicating that he had to turn the volume way up on 
his hearing aids and had trouble with background noise.  
Audiometric testing showed pure tone thresholds recorded in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
25
35
30
45
45

The average pure tone threshold in the Veteran's left ear was 39 
decibels.  The average pure tone threshold in the Veteran's right 
ear was 38 decibels.  Word recognition scores were 70 percent 
with regard to the right ear and 60 percent with regard to the 
left ear.  The examiner indicated however that the reliability 
of the testing was only fair, explaining that while pure tone 
averages and speech reception thresholds were roughly in 
agreement, the responses to pure tones were somewhat inconsistent 
and bone conduction thresholds were poorer than air conduction 
thresholds.  The examiner stated that pure tone thresholds may 
therefore be somewhat better than indicated, and he stated the 
word recognition were much poorer than would be expected, given 
the air conduction thresholds.  The examiner added that the 
Veteran's effort on the word recognition was questionable.

Based on this examination, the RO denied the Veteran's claim.  
The Veteran filed a notice of disagreement in April 2006 arguing 
that the examiner was frustrated and distracted during the 
examination and he felt that he should be reexamined.  The 
Veteran also felt that statements from friends and coworkers had 
not been taken into account.  

These statements have been reviewed and generally state that the 
Veteran has great difficulty hearing, even with his hearing aids 
turned up.  The Veteran's wife also reported that the Veteran 
needed to have the television turned way up.  However, as noted 
above, hearing loss for schedular purposes is evaluated based on 
the results of audiometric testing. 

In August 2006, it was noted in a VA treatment record that the 
Veteran had received new custom made hearing instruments.  The 
Veteran expressed satisfaction with the sound quality and 
physical fit of the instruments.

The Veteran was provided with a second hearing examination in 
April 2008.  At the examination, the Veteran reported that he had 
the greatest difficulty hearing while there was background noise.  
After testing, the examiner opined that the test results were not 
reliable and were not suitable for rating purposes.  The examiner 
explained that it appeared that the Veteran was not putting forth 
a good faith effort to cooperate, and the results were in poor 
agreement with one another.  The examiner further indicated that 
the test results were suggestive of a non-organic hearing loss 
component. 

The examiner further remarked that the Veteran's hearing loss and 
tinnitus did not preclude the Veteran from gainful employment, 
adding that the Veteran answered questions and followed 
instructions appropriately at normal conversational levels, even 
without the use of his hearing aids and when facing away from the 
examiner.

The Veteran spoke with the RO in May 2008 and discussed his 
hearing loss claim.  The Veteran stated that his pain medication 
made him slow and he thought that the VA examiners may have 
become impatient with him and he may not have been able to 
provide good responses.  The Veteran agreed to be rescheduled for 
another hearing and indicated that he would skip his pain 
medication on the date of the examination so as to be able to 
provide better responses.

Thus, the Veteran was provided with an additional VA examination 
in June 2008.  The Veteran reported that he could hear pretty 
well with his hearing aids but had difficulty understanding 
conversation without them.  The results audiometric testing are 
as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
15
30
25
25
30

The average pure tone threshold in the Veteran's left ear was 28 
decibels.  The average pure tone threshold in the Veteran's right 
ear was 24 decibels.  The Veteran also received a score of 88 
percent in the right ear and 84 percent in the left ear on the 
Maryland CNC test for word recognition.  The examiner concluded 
that the Veteran's hearing loss was not disabling and found only 
mild hearing loss in the Veteran's left ear. 

Applying Table VI to the Veteran's hearing loss, results in 
numeric designations of Level II hearing in both ears.  
Additionally, Table VIA is not for application, because the pure 
tone threshold was not 55 decibels at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) nor was the pure 
tone threshold 70 decibels or more at 2,000 Hz for either ear.

The Board has reviewed the entirety of the evidence of record, 
including each VA examination report.  It is clear from a plain 
reading of the examination reports that the results of 
audiological testing at the examinations in 2006 and April 2008 
were simply not reliable for rating purposes.  Given this 
conclusion, the Veteran was nevertheless provided with a third 
examination at which reliable results were achieved.  The results 
from this third examination show that the Veteran's hearing 
acuity does not even warrant the 10 percent rating that is 
already assigned, much less support a rating in excess of 10 
percent.  Treatment records have been reviewed, but the records 
do not show any hearing testing.  Therefore, the criteria for a 
rating in excess of 10 percent for bilateral hearing loss have 
not been met, and the Veteran's claim is denied on a schedular 
basis.

As noted above, the assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered, and there is no evidence that a rating in excess of 
10 percent is warranted for the Veteran's hearing loss.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id.
 
In this case, there is no evidence showing anything unique or 
unusual about the Veteran's bilateral hearing loss that would 
render the schedular criteria inadequate.  The Veteran's main 
symptom is difficulty hearing, which is contemplated in the 
rating assigned.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  Moreover, there is no evidence that the hearing loss has 
required hospitalization and or has markedly interfered with his 
employment.  The Board has considered the comments that have been 
submitted stating that his hearing loss had worsened, but these 
statements were submitted prior to the Veteran's receipt of new 
hearing aids.  Additionally, at his most recent VA examination, 
the examiner found that the Veteran did pretty well with his 
hearing aids; and at his VA examination in April 2008, the 
examiner stated that the Veteran answered questions and followed 
instructions appropriately at normal conversational levels, even 
without the use of his hearing aids and when facing away from the 
examiner.

As such, the Board has not found that the evidence of records 
suggests that the Veteran's hearing loss disability is 
exceptional or unusual such that the regular schedular criteria 
are inadequate to rate it.  Therefore, the Board has no basis to 
refer the Veteran's claim to the VA Undersecretary for Benefits 
or the Director, Compensation and Pension Service, for extra-
schedular consideration of hearing loss.  38 C.F.R. § 3.321.

As the preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, the 
benefit of the doubt rule is not applicable, and the claim is 
therefore denied.  

Tinnitus

The Veteran requested an increased evaluation for tinnitus.  The 
RO denied the Veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a rating in 
excess of 10 percent for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.    

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

The Board is sympathetic to the Veteran's complaints that the 
ringing in his ears is frustrating and impairs his ability to 
perform certain ordinary functions.  However, it is specifically 
because of these impairments that the Veteran receives the 10 
percent schedular rating.  The Veteran has not alleged anything 
unique about his tinnitus.  He has suggested that his tinnitus 
causes him to be depressed, but it is noted that service 
connection was granted for an adjustment disorder that included 
depression, so he is already being compensated for that residual 
to the extent it exists. 

An extra-schedular evaluation is not warranted as the evidence 
regarding the Veteran's tinnitus does not show such an 
exceptional disability picture that would render the available 
schedular evaluation inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  In this regard, it is noted that at the April 2008 
examination, the examiner remarked that the Veteran was able to 
carry on a normal conversation despite his disabilities.  
Therefore, the schedular evaluation is adequate, and no referral 
is required for extraschedular consideration.  




Right elbow

The Veteran's right elbow is currently rated at 10 percent based 
on limitation of motion of the elbow under 38 C.F.R. § 4.71a, DC 
5206.  

Limitation of motion of the elbow and forearm is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 
5208.  The Veteran is right-handed; accordingly, his right elbow 
is his major elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm 
of the major extremity to 100 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation is for application when 
flexion is limited to 70 degrees or 90 degrees; a 30 percent 
evaluation is warranted when flexion is limited to 55 degrees; 
and a 40 percent evaluation is warranted when flexion is limited 
to 45 degrees. 

Under DC 5207, limitation of extension of the forearm major 
extremity to 45 degrees or 60 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation is for application when 
extension is limited to 75 degrees or 90 degrees; a 30 percent 
evaluation is warranted when extension is limited to 100 degrees; 
and a 40 percent evaluation is warranted when extension is 
limited to 110 degrees. 

Under DC 5208, a 20 percent evaluation is warranted when forearm 
flexion is limited to 100 degrees and extension is limited to 45 
degrees. 

The normal range of motion for the elbow is flexion to 145 
degrees and extension to zero degrees. Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

In February 2007, a VA examination was provided to evaluate the 
Veteran's right elbow disability.  The examiner indicated that 
the Veteran could not extend his elbow beyond 20 degrees of 
flexion, and he could not flex his elbow beyond 110 degrees.  The 
examiner indicated that there was definite stiffness, weakness 
and pain in the right elbow.  On range of motion testing, the 
Veteran did 10 repetitions of flexion of the right elbow while 
holding a 2 pound barbell.  This limited motion caused a decrease 
in strength and increased weakness, pain, and fatigability. 

In April 2008, a second VA examination was provided to evaluate 
the Veteran's right elbow disability.  The examiner reviewed the 
claims file and interviewed the Veteran.  The Veteran reported 
flare-ups of elbow pain weekly which limited use of his right 
arm.  Range of motion testing showed active flexion to 125 
degrees, with pain beginning at 95 degrees.  No additional 
limitation of motion was seen with repetitive motion.  The 
Veteran also had extension to -20 degrees with pain at -20 
degrees, (understood by the Board to mean the Veteran was unable 
to fully extend his arm, and that the loss of this extension was 
one of 20 degrees; or expressed differently, his extension was 
limited to 20 degrees).  X-rays of the elbow showed degenerative 
spurring.  

VA treatment records have been reviewed, but they fail to show 
any range of motion measurements for the right elbow.

Reviewing the range of motion measurements shows that at no time 
has the Veteran's flexion been limited to less than 95 degrees, 
or that his extension has been limited to 45 degrees or more.  
Thus, he fails to meet the schedular criteria for an evaluation 
in excess of 10 percent.  In reaching this conclusion, the Board 
has considered whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  

In this case, the examiner at the 2007 examination indicated that 
repetitive motion did cause additional weakness and pain, but he 
did not provide any indication of the degree to which this 
functional limitation additional reduced the range of motion at 
the Veteran's right elbow.  The Veteran was provided a second VA 
examination, but at this examination, the examiner found that 
there was pain on repetitive motion, but the examiner reported 
that pain began well beyond the limits required for the next 
higher evaluation.  

The Board notes that the Veteran complained in a June 2008 
statement that his arm was being stretched uncomfortably at his 
VA examination in April 2008.  The Board has reviewed the 
examination report and notes that the examination did bend the 
Veteran's right elbow to the point where pain began, but the 
examiner noted the point at which painful motion began, and that 
factor has been taken into consideration in evaluating the claim.

The Veteran's complaints have been taken into account, but the 
Board concludes that the evidence as a whole simply does not 
support a rating in excess of 10 percent for the Veteran's right 
elbow disability on a schedular basis, and therefore the 
Veteran's claim is denied on a schedular basis.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  However, in this case, 
the medical evidence fails to show anything unique or unusual 
about the Veteran's right elbow disability that would render the 
schedular criteria inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Veteran's main symptoms are pain, weakness, and 
limitation of motion, which are contemplated in the rating 
assigned.  As such, it would not be found that his disability met 
the "governing norms" of an extraschedular rating.  
Accordingly, an extraschedular rating is not warranted. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a 
right elbow disability  was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, there 
are no further notice requirements under the aforementioned law 
with regard to that issue.  

With regard to the Veteran's claims concerning tinnitus and 
bilateral hearing loss, required notice was provided by letters 
dated in September 2005 and September 2006, which informed the 
Veteran of all the elements required by the Pelegrini II Court as 
stated above, as well as informing him how disability ratings and 
effective dates were assigned.  While tinnitus was not explicitly 
listed in either of these letters, it is clear from a review of 
the evidence that the Veteran had actual knowledge of what was 
necessary to substantiate his claim.  For example, in his notice 
of disagreement in June 2008, the Veteran focused his argument on 
establishing an extraschedular rating for his tinnitus, showing 
an understanding that he was already at the maximum schedular 
rating.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements on his behalf.  There is also no indication that the 
Veteran has received any private treatment.  The Veteran was 
offered the opportunity to testify at a hearing before the Board, 
but he declined. 

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
There is no objective evidence indicating that there has been a 
material change in the severity of the bilateral hearing loss or 
elbow since his most recent VA examinations.  The Board finds the 
above VA examinations to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.  While the Veteran believes that the 
examiner failed to follow protocol when examining his elbow 
arguing that the examiner extended his elbow to the point of 
pain, a review of the examination report does not reveal a breach 
of protocol.  The examiner tested the range of motion in the 
Veteran's right elbow and recorded the point at which motion 
became painful.
 
VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.
 

ORDER

A rating in excess of 10 percent for bilateral hearing loss is 
denied.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 10 percent for a right elbow disability is 
denied.


REMAND

In February 2010, the Veteran contacted the RO to inform them 
that he had surgery on his right shoulder at the Sports Medicine 
Clinic at the University of Florida.  The records from this 
surgery and the post-operative recovery have not been obtained, 
but should be in order to fairly evaluate the current nature of 
the Veteran's service connected right shoulder disability.

In June 2008, the Veteran asserted that he could not work on 
account of the medication that he was taking for his service 
connected disabilities.  In this regard, it is noted that in 
April 2008, a VA examiner noted that the Veteran was not 
unemployable on account of his service connected rib condition; 
however, her rationale included the statement that most of the 
medications which cause side effects are for psychiatric disease 
for which the Veteran is not service connected. 
Since that opinion was issued, service connection for an 
adjustment disorder was granted in a June 2008 rating decision.  
As such, an examination with an opinion as to the Veteran's 
employability should be obtained.  

In order to appeal a RO rating decision to the Board, certain 
procedural steps must be followed to grant the Board jurisdiction 
to review the case.  First, once a rating decision issues, the 
veteran or his or her representative must file a timely NOD; so 
long as the issues being appealed are clear, the AOJ by law must 
then issue a SOC; finally, to convey jurisdiction to hear the 
case on the Board, the veteran must file a timely, substantive 
appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In May 2007, the RO granted service connection for right elbow 
and shoulder disabilities, assigning an effective date of 
February 22, 2007.  This rating decision also denied ratings in 
excess of 10 percent for a rib disability and for a scar.  In 
June 2007, a notice of disagreement was received from the Veteran 
indicating that he disagreed with the effective dates for both 
grants of service connection and with the 10 percent ratings for 
the rib disability and the scar from the surgery on his right 
axilla.  However, no statement of the case has been provided to 
him regarding these issues.  This should be corrected on remand.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, these issues will be returned to the 
Board after issuance of the SOC only if perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issues of 
whether an effective date earlier than 
February 22, 2007 can be assigned for the 
grant of service connection for either the 
Veteran's right shoulder and/or his right 
elbow, and whether a rating in excess of 10 
percent can be assigned for either the 
Veteran's right rib disability and/or his 
scar from the axilla surgery; if the 
benefits sought cannot be granted, the RO 
should issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran, and his 
representative, should be informed of the 
period of time within which he must file a 
substantive appeal to perfect his appeal to 
the Board concerning this issue.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.   

2.  Obtain permission from the Veteran and 
then request copies of the surgical records 
from his shoulder surgery in January 2010 
at the Sports Medicine Clinic at the 
University of Florida, as well any follow-
up rehabilitation records.

3.  Obtain copies of any VA treatment 
records relating to the Veteran from April 
2008 to the present.

4.  Schedule the Veteran for an examination 
to evaluate the nature and severity of his 
right shoulder disability.  The examiner 
should be provided with the Veteran's 
claims file and a complete rationale should 
be provided for any opinion expressed.  The 
examiner should specifically provide the 
range of motion of his right shoulder, and 
estimate the extent, if any, to which range 
of motion is additionally limited by pain, 
weakness, stiffness, fatigability, or lack 
of endurance on repetitive motion.

5.  Schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner should 
be provided with the Veteran's claim file 
and asked to fully review it.  The examiner 
should specifically indicate whether, 
without taking his age into account, the 
Veteran is precluded from obtaining or 
maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to his 
service-connected disabilities (right total 
brachial plexopathy, adjustment disorder, 
residuals of a spontaneous thrombosis of 
the right axillary vein, degenerative joint 
disease of the right shoulder, resection of 
the right first rib, tinnitus, bilateral 
hearing loss, degenerative arthritis of the 
elbow, and a surgical scar).  Any opinion 
should be supported by a rationale, and the 
examiner should specifically address the 
statement by the VA examiner in April 2008 
that the medication prescribed for the 
Veteran's psychiatric disability could 
cause side effects. 

6.  When the development requested has been 
completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


